United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3797
                                    ___________

Theresa L. Hermes,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Nebraska.
State of Nebraska, acting through the   *
Department of Public Institutions,      *      [UNPUBLISHED]
Western Nebraska Veterans& Home,        *
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: July 31, 2000
                              Filed: August 3, 2000
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

        Theresa L. Hermes commenced this action alleging violations of the Americans
with Disabilities Act (ADA), 42 U.S.C. § 12112, et seq., by the State of Nebraska
Department of Public Institutions. The district court1 dismissed the action, and denied
Hermes’s motion for a new trial, based upon this court’s decision that the States and
their instrumentalities are entitled to Eleventh Amendment immunity from actions under

      1
       The HONORABLE RICHARD G. KOPF, Chief Judge, United States District
Court for the District of Nebraska.
Title II of the ADA. See Alsbrook v. City of Maumelle, 184 F.3d 999, 1010 (8th Cir.
1999) (en banc), cert. dismissed, 120 S. Ct. 1265 (2000). Hermes appeals. Concluding
the district court properly applied our controlling decision in Alsbrook, and did not
abuse its discretion in denying Hermes’s motion for a new trial, we affirm.

      A true copy.

             Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-